NUMBER 13-09-00318-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


WILSON ESTES POLICE ARCHITECTS, INC.,                                        Appellant,

                                           v.

ENRIQUEZ ENTERPRISES, INC., D/B/A
VALLEY BUILDERS CONSTRUCTION, INC.,                                           Appellee.


                    On Appeal from the 206th District Court
                         of Hidalgo County, Texas.


                         MEMORANDUM OPINION

       Before Chief Justice Valdez and Justices Rodriguez and Garza
                     Memorandum Opinion Per Curiam

      This appeal was abated by this Court on August 3, 2009, to allow the parties to file

dismissal documents in the trial court and to exchange mutual settlement agreements and

releases. This cause is now before the Court on appellant’s unopposed motion to dismiss

the appeal on grounds that the underlying lawsuit from which this appeal arises has been
dismissed with prejudice as to all parties. Appellant requests that this Court dismiss the

appeal. Accordingly, this case is hereby REINSTATED.

       The Court, having considered the documents on file and appellant’s unopposed

motion to dismiss the appeal, is of the opinion that the motion should be granted. See TEX .

R. APP. P. 42.1(a). Appellant’s motion to dismiss is granted, and the appeal is hereby

DISMISSED. Costs will be taxed against appellant. See TEX . R. APP. P. 42.1(d) ("Absent

agreement of the parties, the court will tax costs against the appellant."). Having dismissed

the appeal at appellant’s request, no motion for rehearing will be entertained, and our

mandate will issue forthwith.



                                                                PER CURIAM


Memorandum Opinion delivered and filed
this the 1st day of October, 2009.